             Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 UNILOC 2017 LLC,                                  Case No.

         Plaintiff,
                                                   PATENT CASE
 v.

 APPLE INC.,                                       JURY TRIAL DEMANDED

         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendant, Apple Inc.

(“Apple”), alleges:

                                         THE PARTIES

        1.      Uniloc 2017 LLC is a Delaware limited liability company having addresses at

1209 Orange Street, Wilmington, Delaware 19801; 620 Newport Center Drive, Newport Beach,

California 92660; and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

        2.      Apple is a California corporation having a regular and established places of

business at 12535 Riata Vista Circle and 5501 West Parmer Lane, Austin, Texas.

                                         JURISDICTION

        3.      Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).




3079555.v1
            Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 2 of 6




                          CLAIM FOR PATENT INFRINGEMENT

       4.      Uniloc is the owner, by assignment, of U.S. U.S. Patent No. 6,856,616 entitled

SYSTEM AND METHOD FOR PROVIDING SERVICE PROVIDER CONFIGURATIONS

FOR TELEPHONES USING A CENTRAL SERVER IN A DATA NETWORK TELEPHONY

SYSTEM, which issued on February 15, 2005 (“the ’616 Patent”). A copy of the ’616 Patent is

attached as Exhibit A.

       5.      The ’616 Patent describes in detail, and claims in various ways, inventions in

providing telephone service provider access to users of electronic devices connected to a data

network.

       6.      The ’616 Patent describes problems and shortcomings in the then-existing field of

providing telephone service provider access to users of electronic devices connected to a data

network. See, e.g., Ex. A at 2:46-64. The ’616 Patent describes and claims novel and inventive

technological improvements and solutions to these problems and shortcomings.

       7.      The written description of the ’616 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the combination of claim elements differed markedly from and

improved upon what may have been considered conventional or generic.

       8.      Apple imports, uses, offers for sale, and sells in the United States electronic

devices that connect to data networks, such as the AT&T 4G LTE network, and provide

telephone functionality over such networks, including the following: iPhone5, iPhone 5c, iPhone

5s, iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7, iPhone 7 Plus,

iPhone 8, iPhone 8 Plus, iPhone X, iPhone XR, iPhone XS, iPhone XS Max; iPad (4th, 5th gen.),

iPad Mini cellular + WiFi, iPad Mini 2, iPad Mini 3, iPad Mini 4, iPad Pro, iPad Air, iPad Air 2,

Apple Watch Series 4, Apple Watch Series 3, (together, “Accused Infringing Devices”).

                                                 2
            Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 3 of 6




       9.      The Accused Infringing Devices include an interface for detecting the presence of

a data network. For example, the iPhone 8 uses, inter alia, a Qualcomm MDM9655 Snapdragon

X16 LTE processor, a Qualcomm WTR5975 LTE RF transceiver, and an Apple WiFi/Bluetooth

module.

       10.     The Accused Infringing Products include telephone initiation capability and are

capable of receiving and sending digitized voice signals in data packets over the AT&T 4G LTE

network. For example, the iPhone 8 uses, inter alia, the Apple A11 Bionic processor, the

Qualcomm LTE processor, and an Apple/Cirrus 338S00248 component.

       11.     The Accused Infringing Devices are able to identify within-range servers of a data

network. For example, iPhones obtained from AT&T include an AT&T-specific SIM card that

allows the devices, inter alia, to establish a connection with servers in the AT&T 4G LTE

network.

       12.     The Accused Infringing Devices use a unique identifier, recognized by the data

network operator’s servers (such as AT&T’s servers), that provide a proxy server address to the

telephone through which the configuration of service may be established.

       13.     Apple has infringed, and continues to infringe, at least claims 1-8 and 10-19 of the

’616 Patent in the United States by using, offering for sale, selling, and importing the Accused

Infringing Devices.

       14.     Apple has also infringed, and continues to infringe at least claims 1-8 and 10-19

of the ’616 Patent by actively inducing others to use, offer for sale, and sell the Accused

Infringing Devices. Apple’s customers who use the Accused Infringing Devices in accordance

with Apple’s instructions as described above infringe at least claims 1-8 and 10-19 of the ’616

Patent. Apple intentionally instructs its customers to use the Accused Infringing Devices in an



                                                 3
           Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 4 of 6




infringing manner through training videos, demonstrations, brochures, installation, and user

guides, such as those located at:

       •       www.apple.com

       •       https://support.apple.com/en-us/HT201337

       •       https://support.apple.com/en-us/HT202033

       •       https://support.apple.com/en-us/HT202645

       •       https://support.apple.com/en-us/HT203089

       •       https://support.apple.com/en-us/HT203099

       •       https://support.apple.com/en-us/HT203969

       •       https://support.apple.com/en-us/HT209044

       •       https://support.apple.com/guide/watch/welcome/watchos

       •       https://help.apple.com/iphone/12/

       •       https://help.apple.com/iphone/11/

       •       https://help.apple.com/iphone/10/

       •       https://help.apple.com/ipad/12/

       •       https://help.apple.com/ipad/11/

       •       https://help.apple.com/ipad/10/

       •       www.apple.com/ipad/apple-sim/

Apple also induces infringement by failing to remove or distinguish infringing features of the

Accused Infringing Devices.

       15.     Apple has also infringed, and continues to infringe, at least claims 1-8 and 10-19

of the ’616 Patent by selling, offering for sale, and importing the Accused Infringing Devices,

which devices are used in practicing the processes, or using the systems, of the ’616 Patent and



                                                 4
          Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 5 of 6




constitute a material part of the invention. Apple knows that portions of the hardware and

software contained in the Accused Infringing Devices to be especially made, or especially

adapted for, use in infringement of the ’616 Patent and are not a staple article or commodity of

commerce suitable for substantial noninfringing use.

       16.     Apple will have been on notice of the ’616 Patent since, at the latest, the service

of the complaint upon it in 1:18-cv-00851. By the time of trial, Apple will have known and

intended (since receiving such notice) that its continued actions would actively induce and

contribute to the infringement of claims 1-8 and 10-19 of the ’616 Patent.

       17.     Apple may have infringed the ’616 Patent through other software and devices

utilizing the same or reasonably similar functionality, including other versions of the Accused

Infringing Products.

       18.     Uniloc has been damaged by Apple’s infringement of the ’616 Patent.

                                    PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against Apple:

       (A)     declaring that Apple has infringed the ’616 Patent;

       (B)     awarding Uniloc its damages suffered as a result of Apple’s infringement of the

’616 Patent;

       (C)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest; and

       (D)     granting Uniloc such further relief as the Court finds appropriate.

                                DEMAND FOR JURY TRIAL

        Uniloc demands trial by jury, under Fed. R. Civ. P. 38.




                                                 5
         Case 3:19-cv-01905-JD Document 1 Filed 11/17/18 Page 6 of 6




Date: November 17, 2018            Respectfully submitted,

                                   /s/ Aaron Jacobs
                                   Kevin Gannon
                                   Massachusetts State Bar No. 640931
                                   Aaron Jacobs
                                   Massachusetts State Bar No. 677545
                                   PRINCE LOBEL TYE LLP
                                   One International Place, Suite 3700
                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Fax: (617) 456-8100
                                   Email: kgannon@princelobel.com
                                   Email: ajacobs@princelobel.com

                                   Edward R. Nelson III
                                   ed@nbafirm.com
                                   Texas State Bar No. 00797142
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   3131 West 7th Street, Suite 300
                                   Fort Worth, TX 76107
                                   Tel: (817) 377-9111

                                   Shawn Latchford
                                   shawn@nbafirm.com
                                   Texas State Bar No. 24066603
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   111 West Tyler Street
                                   Longview, Texas 75601
                                   Tel: (903) 757-8449
                                   Fax: (903) 758-7397

                                   ATTORNEYS FOR THE PLAINTIFF




                                      6
